Exhibit 10.6

Summary of Comprehensive Credit Facility Agreement between Shenzhen BAK Battery
Co., Ltd. and Shuibei Branch, Shenzhen Commercial Bank (“Commercial Bank”) dated
April 21, 2006.

 

•   Contract number: Shen Shangyin (Shuibei) Shouxinzi (2006) A110020600006

 

•   Maximum amount for credit facilities to be provided: RMB50 million;

 

•   Term: from April 21, 2006 to April 21, 2007;

 

•   Interest rate of loan shall be the base rate announced by the People’s Bank
of China less 10%;

 

•   Adjustment of credit can be made by the Commercial Bank under the any of the
following:

 

  •   The Company suffers severe operational risk or its financial situation
severely deteriorates;

 

  •   The Guarantor’s payment ability is obviously weakened or value of pledged
collaterals decreases obviously;

 

  •   Occurrence of other instances which make the Commercial Bank think
adjustment of credit facility is necessary;

 

•   Breach of contract penalty: adjustment of credit, cancellation of unused
credit, imposition of punitive interest, demand prepayment of loan and other
measures;

 

•   Special term:

 

  •   Credit facilities under the Comprehensive Agreement can only be used for
technical innovation, production equipments improvement and purchase of
equipments and raw materials.

Summary of the articles omitted

 

•   Types of line of credit

 

•   The use of the line of credit

 

•   Repayment of the loan under the line of credit

 

•   Representation and warranty of the lender

 

•   Miscellaneous

 

•   Applicable law

 

•   Validity